Case 2:19-cv-00286-JB-B Document 16 Filed 01/13/21 Page 1 of 2    PageID #: 140



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

KAYO CLEVELAND,                        *
                                       *
      Plaintiff,                       *
                                       *
vs.                                    * CIVIL ACTION NO. 19-00286-JB-B
                                       *
JH PORTFOLIO DEBT EQUITIES,            *
LLC,                                   *
                                       *
      Defendant.                       *

                                     ORDER

      This civil action is before the Court on the Report and

Recommendation of the Magistrate Judge dated November 23, 2020

(Doc. 14).        No objections have been filed.

      In    the    Report   and   Recommendation,   the    Magistrate    Judge

recommended that Plaintiff Kayo Cleveland’s Motion for Entry of

Default Judgment by the Court (Doc. 13) be granted in part and

denied in part.         The Magistrate Judge found that Plaintiff had

plausibly stated a claim that Defendant JH Portfolio Debt Equities,

LLC (“Defendant”) violated the Fair Debt Collection Practices Act,

15 U.S.C. §§ 1692, et seq. (“FDCPA”). Specifically, the Magistrate

Judge found that Plaintiff had plausibly alleged that Defendant

violated §§ 1692e(2)(A) and 1692e(10) of the FDCPA.

      The   Magistrate      Judge   also   recommended    that   Plaintiff   be

awarded $1,000.00 in statutory damages pursuant to 15 U.S.C. §

1692k(a)(2)(A), as well as $4,330.00 in attorneys’ fees and $525.10
Case 2:19-cv-00286-JB-B Document 16 Filed 01/13/21 Page 2 of 2    PageID #: 141



in costs pursuant to 15 U.S.C. § 1692k(a)(3).                    However, the

Magistrate Judge recommended that Plaintiff’s request for $10,000

in actual damages be denied.

      After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no   objections   filed,    the   Report    and   Recommendation      of   the

Magistrate Judge (Doc. 14) is ADOPTED as the opinion of this Court.

For the reasons set forth in the Report and Recommendation, it is

ORDERED that Plaintiff’s motion for default judgment (Doc. 13) is

GRANTED in part and DENIED in part.          Plaintiff’s request for the

entry   of   default   judgment   against    Defendant   is   GRANTED,     and

Plaintiff is AWARDED $1,000.00 in statutory damages, $4,330.00 in

attorneys’ fees, and $525.10 in costs.             Plaintiff’s motion is

DENIED with respect to Plaintiff’s request for actual damages.

      DONE and ORDERED this the 13th day of January, 2021.

                                           /s/JEFFREY U. BEAVERSTOCK
                                           UNITED STATES DISTRICT JUDGE
